Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and arguments filed on July 6, 2021. Claims 1-8, 13, and 18-19 have been cancelled. Claims 9 and 15-17 have been amended. Claims 9-12, 14-17, and 20-24 are currently pending and have been examined.

Response to Arguments
Objection: The Examiner reminds the Applicant that claims 1-8 were not selected in response to restriction requirement over the phone as noted in the non-final office action mailed February 21, 2020. The Examiner reminds the Applicant that reintroduction of limitations of claims 1-8 will subject the amendments to restriction by original presentation. The objection of claims 1-8 is withdrawn.
112(a) rejection: The Applicant’s arguments and amendments with respect to the 112(a) rejection of claims 15-17, 20, and 23-24 have been fully considered and are persuasive. The 112(a) rejection (mailed April 6, 2021) is withdrawn.
112(b) rejection
103 rejection: The Applicant’s arguments and amendments with respect to the 103 rejection have been fully considered and are not persuasive.
The Applicant essentially argues that the amended claims overcome the references used in the non-final rejection. The Applicant’s arguments are moot in view of substantive amendments that necessitate an updated search and review.
As such, due to substantive amendments, new grounds of rejection have been applied to address the amendments and new claims and an updated 103 rejection is presented below that addresses claims 9-12, 14-17, and 20-24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170230353 A1 (Kurian) in view of US 20190147431 A1 (Galebach) in view of US 20190130399 A1 (Wright) in further view of US 20200164886 A1 (Dutta).

As per claim 9, Kurian teaches,
a first computing device associated with a primary blockchain (FIG. 2, ¶ [0041], [0042] teach multiple node, multiple block chain system),
wherein the first computing device is configured to (¶ [0041]),
a second computing device associated with an intermediary blockchain (FIG. 2, ¶ [0041], [0042] teach multiple node, multiple block chain system),
a third computing device associated with a first private blockchain (FIG. 2, ¶ [0041], [0042] teach multiple node, multiple block chain system),
a fourth computing device associated with a second private blockchain (FIG. 2, ¶ [0041], [0042] teach multiple node, multiple block chain system),
create, based on the loan, a genesis block in each of the primary blockchain, the first private blockchain, the second private blockchain and the intermediary blockchain based on the creation of the loan (¶ [0048] “one or more of a private block chain, public block chain, and/or a hybrid block chain may be set up” teach creating public/primary blockchain, private blockchains, and a hybrid/intermediary block chain, ¶ [0048] “take an action (e.g., access, view, create, store, disseminate, and/or verify) for events (e.g., resource transfer, contract …”, ¶ [0049] “signing and storing documents” teach creation/recording on blockchains of a financial event such as contract, resource transfer as creation of a loan, ¶ [0048], [0050], [0051] teach taking a create action associated with a financial event on private, public, and hybrid blockchains as creating a genesis block, ¶ [0049], [0083], [0094] provide examples of financial entities associated with block chains such as banks, credit unions, etc.).

Kurian does not explicitly teach,
the first computing device operating as a first node and having first public/private key information serving as a unique identifier for the first node and the primary blockchain reflecting relationships between an entity and a first organization and a second organization ,
the second computing device operating as a second node and having second public/private key information serving as a unique identifier for the second node and the intermediary blockchain storing information related to the first organization and the second organization ,
the third computing device operating as a third node and having third public/private key  information serving as a unique identifier for the third node and the first private blockchain having blocks specific to the first organization and related to blocks in the primary blockchain and intermediary blockchain ,
the fourth computing device operating as a fourth node and having fourth public/private key information serving as a unique identifier for the fourth node and the second private blockchain having blocks specific to the second organization and related to blocks in the primary blockchain and intermediary blockchain ,
determine a loan associated with a borrower and a plurality of lenders ,
the genesis block in the primary blockchain indicating an amount of the loan, the genesis block in the primary blockchain indicating percentages of the loan associated with different lenders of the plurality of lenders ,
determine that the borrower has made a payment associated with the loan ,
transmitting, based on the payment and further based on the genesis block in the intermediary blockchain, a portion of the payment to one of the plurality of lenders,
wherein the second computing device is configured to,
create, based on the loan, a second block in the second blockchain, wherein the second block indicates a change in percentages of the loan associated with the different lenders of the plurality of lenders based on a sale of portion of the loan from a first lender of the plurality of lenders to a second lender of the plurality of lenders,
wherein the genesis block in the first private blockchain indicates a first portion of the payment made to the first lender.

Galebach teaches,
the first computing device operating as a first node and having first public/private key information serving as a unique identifier for the first node (¶ [0030] “generation of master unified user identifiers (unique text-defined identifiers) that comprise multiple computing device (node) addresses associated with respective blockchain public keys of public-private cryptological key pairs” teaches multiple device nodes identified by unique identifiers generated from public/private keys associated with the node addresses),
the second computing device operating as a second node and having second public/private key information serving as a unique identifier for the second node (¶ [0030] teaches multiple device nodes identified by unique identifiers generated from public/private keys associated with the node addresses),
the third computing device operating as a third node and having third public/private key  information serving as a unique identifier for the third node (¶ 
the fourth computing device operating as a fourth node and having fourth public/private key information serving as a unique identifier for the fourth node (¶ [0030] teaches multiple device nodes identified by unique identifiers generated from public/private keys associated with the node addresses).
create, based on the loan, a second block in the second blockchain, wherein the second block indicates a change in percentages of the loan associated with the different lenders of the plurality of lenders based on a sale of portion of the loan from a first lender of the plurality of lenders to a second lender of the plurality of lenders (¶ [0065] “the smart contract may include a parameter enabling an owner of a CPT to volunteer or sell transactions, in proportion to the amount of CPT owned, to other users of the credit protocol application 332 or smart contract (UCAC)”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize public/private key info based node identifiers of Galebach in the multi-block chain and entity based financial event management mechanism of Kurian since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable public/private key info based node identifiers improve payment management security by securing transaction performance 

Wright teaches,
determine a loan associated with a borrower and a plurality of lenders (¶ [0160] “two lenders with a 60/40 split in the amount being lent”), 
the genesis block in the primary blockchain indicating an amount of the loan (¶ [0115]-[0117] “The initiator publishes a proposed contract onto the Blockchain, the proposed contract states: What they want to borrow; The amount they want to borrow” teaches amount of loan recorded on the primary blockchain), the genesis block in the primary blockchain indicating percentages of the loan associated with different lenders of the plurality of lenders (¶ [0129]-[0133] “For example, for a regular payment of one Bitcoin where User A puts in 50%, User B puts in 30%, User C puts in 20%, the following amounts are paid to each user… Each repayment is made in turn and the corresponding transaction timestamped in accordance with known blockchain techniques. The repayment could be split between the actual repayment amount and any interest incurred. This enables any party involved in the loan to see, via the blockchain, if and when a payment has been made” teach partial loan payment based on percentages associated with the loan to lenders managed/tracked by blockchain),
determine that the borrower has made a payment associated with the loan (¶ [0164] “The repayment of the loan by Bob is shown in FIG. 24”),
transmitting, based on the payment and further based on the genesis block in the intermediary blockchain, a portion of the payment to one of the plurality of lenders (¶ [0129]-[0133] “For example, for a regular payment of one Bitcoin where User A puts in 50%, User B puts in 30%, User C puts in 20%, the following amounts are paid to each user… Each repayment is made in turn and the corresponding transaction timestamped in accordance with known blockchain techniques. The repayment could be split between the actual repayment amount and any interest incurred. This enables any party involved in the loan to see, via the blockchain, if and when a payment has been made” teach partial loan payment based on percentages associated with the loan to lenders managed/tracked by blockchain),
wherein the second computing device is configured to (¶ [0012] “The controlled process may, for example, be a lending process… Each blockchain user may use suitably configured hardware and software to participate in the process (e.g. a computer with a bitcoin client installed on it)”),
create, based on the loan, a second block in the second blockchain, wherein the second block indicates a change in percentages of the loan associated with the different lenders of the plurality of lenders (¶ [0133] “The repayment could be split between the actual repayment amount and any interest incurred. This enables any party involved in the loan to see, via the blockchain, if and when a payment has been made. It is also possible for the borrower to pay a scheduled payment early and for this to be visible in the timestamp” teaches dynamic splitting of payment to lenders and early payment teaches change in the percentages of the loan associated with different lenders),
wherein the genesis block in the first private blockchain indicates a first portion of the payment made to the first lender (¶ [0115]-[0118] “The initiator publishes a proposed contract onto the Blockchain, the proposed contract states: What they want to borrow; The amount they want to borrow; and The repayment frequency and terms” teaches the blockchain including repayment terms, ¶ [0129]-[0133] “If the contract includes regular repayments, a schedule of these is created. The P2SH address for each payment is created to repay the investors …” teaches repayments including initial repayment recorded in relation to the published schedule as a component of the genesis block).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a partial payment transaction management blockchain of Wright in the multi-block chain and entity based financial event management mechanism of Kurian since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because partial payment transaction management with a blockchain improves payment management by tracking partial payment(s) to lender(s) as transaction(s) on blockchain(s) which aids in confirming/presenting loan fulfilment through a distributed and secure platform.

Dutta teaches,
the primary blockchain reflecting relationships between an entity and a first organization and a second organization (¶ [0020] “cross-referencing and/or cross-
the intermediary blockchain storing information related to the first organization and the second organization (¶ [0018] “The one or more distributed ledgers are each maintained, managed and/or controlled by an entity of multiple entities… The multiple entities may include … one or more rental car entities, such as a rental car company 102, and/or a service center 110”),
the first private blockchain having blocks specific to the first organization and related to blocks in the primary blockchain and intermediary blockchain (¶ [0063] “a first cross-linked distributed ledger may be associated with a delivery company”),
the second private blockchain having blocks specific to the second organization and related to blocks in the primary blockchain and intermediary blockchain (¶ [0048] “the third cross-linked distributed ledger 306 related to … the service centers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple entity interaction recording through multiple blockchains of Dutta in the multi-block chain and entity based financial event management mechanism of Kurian since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because 

As per claim 10, combination of Kurian, Galebach, Wright and Dutta teach all the limitations of claim 9. Wright also teaches,
wherein the first computing device is further configured to (¶ [0013]),
create, based on the payment, a second block in the primary blockchain (¶ [0211] “The Facilitator publishes the repayment transaction onto the public Blockchain”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a partial payment transaction management blockchain of Wright in the multi-block chain and entity based financial event management mechanism of Kurian since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because partial payment transaction management with a blockchain improves payment management by tracking partial payment(s) to lender(s) as transaction(s) on blockchain(s) which aids in confirming/presenting loan fulfilment through a distributed and secure platform.

As per claim 11, combination of Kurian, Galebach, Wright and Dutta teach all the limitations of claim 9. Kurian also teaches,
wherein the second computing device is further configured to (¶ [0110]),
create, [based on the portion of the payment], a third block in the intermediary blockchain (¶ [0051] teach taking “access, create, store, disseminate, and/or validate” actions associated with a financial event on a hybrid blockchain).

Wright teaches,
based on the portion of the payment (¶ [0129]-[0133] teaches partial payment recorded on blockchain(s)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a partial payment transaction management blockchain of Wright in the multi-block chain and entity based financial event management mechanism of Kurian since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because partial payment transaction management with a blockchain improves payment management by tracking partial payment(s) to lender(s) as transaction(s) on blockchain(s) which aids in confirming/presenting loan fulfilment through a distributed and secure platform.

As per claim 12, combination of Kurian, Galebach, Wright, and Dutta teach all the limitations of claim 9. Kurian also teaches,
the third computing device is associated with one of the plurality of lenders (¶ [0049], [0083], [0094] provide examples of financial entities associated with block chains such as banks, credit unions, etc.),

As per claim 14, combination of Kurian, Galebach, Wright, and Dutta teach all the limitations of claim 1. Kurian also teaches,
wherein the genesis block does not identify (¶ [0051] “A hybrid block chain … may be used to record the fact that the event happened, …, without exposing confidential details about the subject matter or the parties involved privately” teaches hiding identity of financial entities involved with the financial event) the plurality of lenders (¶ [0049], [0083], [0094] provide examples of financial entities associated with block chains such as banks, credit unions, etc.).

As per claim 15, the substance of claim 15 is directed to substantially similar subject matter and claim limitations of claim 9, with special attention to “based on the loan and by the first computing device” (see Kurian, ¶ [0048]-[0049]); “the primary blockchain reflecting relationships between the borrower and a first lender and a second lender” (see Dutta, ¶ [0020]), “based on the loan and by a second computing device” (see Wright, ¶ [0133]); “the intermediary blockchain storing information related to the first lender and the second lender” (see Dutta, ¶ [0018]); “the first private blockchain having blocks specific to the first lender and related to blocks in the primary blockchain and intermediary blockchain” (see Dutta, ¶ [0063]), “the second private blockchain having blocks specific to the second lender and related to blocks in the primary blockchain and intermediary blockchain” (see Dutta, ¶ [0048]). As such, for reasons shown above regarding claim 9, 

As per claims 16-17 and 20, the substance of claims 16-17 and 20 are directed to substantially similar subject matter and claim limitations of claims 10-11 and 14, respectively. As such, for reasons shown above regarding claims 10-11 and 14, claims 16-17 and 20 are similarly rejected as being unpatentable over Leonard in view of Kurian in view of Galebach in view of Wright in further view of Dutta.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian in view of Galebach in view of Wright in view of Dutta in further view of US 20200160330 A1 (Yan).

As per claim 21, combination of Kurian, Galebach, Wright, and Dutta teach all the limitations of claim 9. Combination of Kurian, Galebach, Wright and Dutta do not explicitly teach, however, Yan teaches,
wherein the first node operates as a full node computing device and the second node, third node and fourth node operate as lightweight node computing devices (FIG 6, items 200, 500-1, 500-2, 500-3, 500-4, ¶ [0040] “The signing of the initial entry by the INode 200 (e.g., using a cryptographic key) allows only the INode 200 to create and/or approve a genesis block” teaches Inode as full node, ¶ [0046] “the version of the blockchain maintained by each UNode 500 is lightweight in that it involves 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize full and light weight nodes based architecture of Yan in the multi-block chain and entity based financial event management mechanism of Kurian since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because full and lightweight node based architecture improve payment management security by compartmentalizing blockchain transactions.

As per claim 22, combination of Kurian, Galebach, Wright, Dutta, and Yan teach all the limitations of claims 9 and 21. Yan also teaches,
wherein the intermediary blockchain, the first private blockchain and the second private blockchain are partial copies of the primary blockchain (FIG 6, items 500-1, 500-2, 500-3, 500-4, ¶ [0032] “A UNode is configured to support the blockchain network embodiments of the present disclosure by maintaining a node-specific copy or partial copy of a blockchain (e.g., a copy of a blockchain that corresponds only to the transactions made by and with the network participant associated with that UNode)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize full and light weight nodes based 

As per claim 23, combination of Kurian, Galebach, Wright, and Dutta teach all the limitations of claim 15. Combination of Kurian, Galebach, Wright, and Dutta do not explicitly teach, however, Yan teaches,
wherein the first node is a full node computing device (FIG 6, items 200, 500-1, 500-2, 500-3, 500-4, ¶ [0040], [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize full and light weight nodes based architecture of Yan in the multi-block chain and entity based financial event management mechanism of Kurian since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because full and lightweight node based architecture improve payment management security by compartmentalizing blockchain transactions.

As per claim 24, combination of Kurian, Galebach, Wright, Dutta, and Yan teach all the limitations of claims 15 and 23. Yan also teaches,
wherein the intermediary blockchain, the first private blockchain and the second private blockchain are partial copies of the primary blockchain and are processed on lightweight node computing devices (FIG 6, items 500-1, 500-2, 500-3, 500-4, ¶ [0032], [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize full and light weight nodes based architecture of Yan in the multi-block chain and entity based financial event management mechanism of Kurian since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because full and lightweight node based architecture improve payment management security by compartmentalizing blockchain transactions.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692